UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7622


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RUFUS TIMOTHY BRINN, III,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cr-00468-GBL-1; 1:08-cv-00276-GBL)


Submitted:    April 6, 2009                  Decided:   June 9, 2009


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rufus Timothy Brinn, III, Appellant Pro Se. Laura Elizabeth
Zirkle, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rufus Timothy Brinn, III, seeks to appeal the district

court’s    order    dismissing       his       28    U.S.C.A.      § 2255       (West         Supp.

2008) motion as untimely.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.          § 2253(c)(2)         (2006).          A

prisoner     satisfies       this         standard          by     demonstrating              that

reasonable       jurists    would     find          that    any     assessment           of    the

constitutional      claims     by    the       district      court       is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that, although

the district court’s dispositive procedural ruling that Brinn’s

§ 2255    motion    was    untimely       is       debatable,      see       Clay   v.    United

States,    537     U.S.    522,     532    (2003),         Brinn       has    not   made       the

requisite     showing       with      respect          to        the     merits      of        his

constitutional claims.              Accordingly, we deny a certificate of

appealability and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately



                                               2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3